Citation Nr: 9929368	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung condition.

2.  Entitlement to service connection for residuals of 
bilateral knee injury.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a speech disorder.

5.  Entitlement to service connection for residuals of 
fractured nose, to include deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the above 
issues. 

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").

In this case, the evidence includes a medical record dated in 
April 1998 reflecting the veteran's contention that his voice 
disorder was related to post-traumatic stress disorder from 
World War II.  This statement clearly raised a claim for 
secondary service connection for his voice disorder.  This 
claim is not currently before the Board since it has not been 
adjudicated by the RO, and it is not otherwise intertwined 
with the claims on appeal, including the claim for direct 
service connection for a voice disorder.  See Parker v. 
Brown, 7 Vet. App. 116 (1994) (a claim is intertwined only if 
the RO would have to reexamine the merits of any denied claim 
which is pending on appeal before the Board under the 
pertinent law and regulations specifically applicable 
thereto).  Therefore, this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran currently has chronic obstructive pulmonary 
disease, bilateral knee disorders (osteoarthritis, 
degenerative joint disease, osteoporosis), a deviated septum, 
bilateral sensorineural hearing loss, and a speech disorder 
(hoarseness, ataxic speech, chronic laryngitis, dysarthria, 
spastic speech, dysphonia, dyspraxia).

2.  There is no evidence that the veteran experienced lung-
related symptomatology during service.

3.  The veteran has submitted competent lay evidence of 
incurring an injury to the knees during service, of exposure 
to acoustic trauma during service, and of losing his voice 
during service.

4.  There is no evidence of incurrence of hearing loss during 
service or within the year after the veteran's separation 
from service.

5.  There is no medical evidence of a nexus, or link, between 
the veteran's current lung condition, knee disorders, 
bilateral hearing loss, and speech disorders and an inservice 
disease or injury, and these claims for service connection 
are not plausible.

6.  The veteran's claim for service connection for residuals 
of fractured nose is plausible, and the RO has obtained 
sufficient evidence for a fair disposition of this claim.

7.  The preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
fractured nose, and the current deviated nasal septum did not 
result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran has not presented well-grounded claims for 
service connection for a lung condition, residuals of 
bilateral knee injury, hearing loss, and a speech disorder, 
and there is no statutory duty to assist him in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran has presented a well-grounded claim for 
service connection for residuals of fractured nose, and VA 
has satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

3.  The veteran is not entitled to service connection for 
residuals of a fractured nose, including deviated nasal 
septum.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, and 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In June 1996, the veteran filed claims for service connection 
for a speech disorder resulting from nerve damage to his 
vocal cords incurred while yelling during service, residuals 
of a right knee injury incurred when he chipped the kneecap 
during service, and hearing loss resulting from exposure to 
weapons fire during service.  In subsequent statements, he 
has raised claims for service connection for a deviated nasal 
septum resulting from a nose fracture incurred while boxing 
during service and for a lung condition due to jungle fever, 
lung fungus, Asiatic syndrome, etc., from his service in the 
Pacific Theater.

The veteran submitted a detailed statement in 1996 concerning 
the alleged inservice injuries.  He indicated that during an 
enemy attack, he had to yell his orders, and he thereafter 
lost his voice for thirteen days.  He stated that his voice 
was damaged due to "shell shock" and nerve damage.  He 
indicated that he injured his knees when he was climbing down 
a ladder off the ship on a stormy day and he fell onto the 
small craft waiting below.  He stated that he had pain and 
swelling in the right knee afterwards, and a doctor told him 
after discharge that the patella (kneecap) was chipped when 
he fell into the boat.  He had had two knee operations in the 
early 1950s.  He stated that the consensus of "all of these 
specialists" was that he had voice failure due to the 
mental, physical, and emotional stress and strain that had 
resulted in nerve damage to his hearing, voice, and 
breathing.  

The veteran's service medical records showed no treatment for 
any disorders.  Physical examinations conducted during 
service in December 1943, February 1944, and September 1945 
showed no reported inservice illnesses or injuries, and all 
examinations were normal, with no abnormalities of the knees, 
nose, hearing, lungs, or voice noted.

The Report of Physical Examination dated in November 1945 
prior to the veteran's release to inactive duty reported no 
history of inservice illness or injuries.  Examination of the 
veteran's nose and larynx was normal.  No diseases or defects 
of the ears were noted.  He was able to hear a watch, coin 
click, whispered voice, and spoken voice at normal ranges.  
Examination of the joints, chest, and respiratory system was 
normal.  Chest x-rays were normal.  

The veteran underwent a routine physical examination in 
January 1951 while on inactive service.  The Report of 
Physical Examination reported no illnesses or injuries, and 
all examinations were normal.  The veteran completed a Report 
of Medical History in December 1953 in conjunction with his 
inactive service, and he denied ever having swollen or 
painful joints, ear or throat trouble, or trick or locked 
knee.  He also denied having any illnesses or injuries other 
than those listed and denied treating himself for any 
illnesses other than minor colds.  It was noted that he had 
or had had asthma.

The veteran submitted a medical record dated in June 1996 
showing his complaints of hoarseness of the voice of fifty 
years' duration.  He indicated that he was sometimes unable 
to speak in the morning, and his problems worsened with 
stress or fatigue.  He sometimes had voice tremors.  He 
stated that he had shell shock in World War II and had lost 
his voice for thirteen days, with trouble since then.  He 
also reported a past medical history of having breathing 
problems for years.  He had a history of asthma as a child 
and had a lot of allergies and nasal congestion.  Examination 
showed his voice cracked.  There was no cancer, tumor, or 
infection.  It was indicated that there may be a tremor to 
the cords that came with age because of muscle weakening.  
The examiner's impression was hoarseness.

A letter from William S. Bundrick, M.D., dated in August 1996 
indicated that the veteran was seen in September 1995 with a 
history of bilateral knee pain, right worse than left.  He 
had severe varus deformity of the knees, with right worse 
than left.  There was medial crepitation in both knees.  X-
rays showed severe narrowing of the medial compartment of 
both knees with osteoarthritic changes, right worse than 
left.  Dr. Bundrick's impression was osteoarthritis, both 
knees.  

On a statement submitted in August 1996, the veteran 
indicated that every ear, nose, and throat specialist had 
told him that his larynx was normal and that his problems 
were caused by nerve and emotional damage from shell shock 
and voice strain during the thirteen-day period when he had 
lost his voice during service.  It was also caused by nasal 
congestion from a deviated nasal septum incurred when he 
broke his nose during a boxing match in service.  He stated 
that he had had two surgeries on his knees, and he was 
receiving disability retirement benefits due to his knee 
disorders.  He indicated that several doctors suspected that 
he had lung fungus as a result of his duty in the Pacific. 

The RO obtained the veteran's medical records from David 
Whitt, M.D., at the Otolaryngology and Head & Neck Surgery 
Associates and from the Collom & Carney Clinic.  In July 
1987, the veteran reported a long history of gradually 
decreasing history [sic] that had worsened since a recent 
episode of dehydration and weight loss.  The recent episode 
was characterized by periodic fullness and pressure in the 
ears.  Examination was completely normal.  Audiometric 
testing showed bilateral high frequency sensorineural hearing 
loss consistent with age and noise exposure.  Dr. Whitt's 
impressions were presbycusis and periodic patency of the 
Eustachian tube caused by weight and fluid loss.  In December 
1991, the veteran complained of episodes of fullness and 
pressure in the right ear.  He had also had a lot of trouble 
with nasal obstruction and post-nasal drainage.  Examination 
of the nose showed severe septal deviation to the right side 
with significant airway obstruction.  Dr. Whitt's impressions 
included nasal airway obstruction secondary to septal 
deviation and hypertrophy of the turbinates. 

In March 1994, it was noted that the veteran continued to 
have a lot of trouble with his voice.  He had had shakiness 
in the voice and some hoarseness over the past several 
months.  He also complained of nasal airway obstruction and 
difficulty breathing.  Examination with flexible endoscope 
showed that the larynx had mild edema and mild erythema.  
There was no evidence of malignancy, paralysis, polyps, or 
nodules.  Dr. Whitt's impressions were ataxic speech, mild 
chronic laryngitis, and nasal airway obstruction.  An undated 
note on a prescription form from Dr. Whitt indicated that the 
veteran had dysarthria and chronic hoarseness.

A report from St. Michael Rehab Hospital Speech Pathology 
dated in May 1994 indicated that the veteran's speech 
articulation and rate were within normal limits with no 
dysarthria, apraxia, or fluency.  His speech rate and pitch 
were within normal limits, and he was intelligible.  The 
quality of his voice was hoarse, and volume was inconsistent.  
It was indicated that he possibly needed psychological help 
and a neurological evaluation.

The RO obtained the veteran's medical records from Scott & 
White Clinic.  In August 1994, Richard Jesse, M.D., evaluated 
the veteran for his concerns about his speech.  He had had a 
speech problem all his life, and he dated onset to puberty 
when his voice "should have broken and didn't."  He stated 
that he had problems with wavering and cracking speech, which 
worsened when he was emotionally upset or nervous.  He stated 
that he might have more trouble during the spring than other 
seasons, and he related some exacerbation of speech problems 
when he had increased post-nasal discharge.  An evaluation 
within the past year had shown no vocal cord lesions.  He 
also reported a longstanding history of allergies, including 
some asthma and angioedema during childhood.  The asthma was 
no longer a problem, but the allergies were manifested by 
nasal congestion and post-nasal discharge, worse during the 
spring.  He sometimes had obstructed breathing.  It was noted 
that he might have a "little" hearing loss.  Examination 
showed that his lungs and tympanic membranes were clear.  He 
had mild bow-leggedness.  His speech was pressured and 
somewhat spastic.  It was completely understandable and, so 
long as this was not a new finding which was very solidly the 
case by history, it did not sound very impressively abnormal.  
Diagnoses included spastic speech and nasal congestion.  It 
was noted that the veteran's speech had been a longstanding 
problem.  It was subsequently noted in August 1994 that chest 
x-rays showed some pleural thickening.

A neurologist evaluated the veteran in August 1994 for his 
speech disorder.  The veteran again dated the onset of his 
problem to early adolescence.  He described having to force 
his voice at times and indicated that the intensity of his 
dysphonia varied throughout his life.  During periods of 
extreme stress, he would develop voice failure and become 
aphonic.  He felt that his voice had changed after his wife 
died several years earlier.  He reported that prior 
evaluations had shown no structural abnormalities of the 
vocal cords.  During the examination, the veteran's voice 
strained with intermittent pitch breaks and tremor.  The 
examination was unremarkable.  It was noted that the veteran 
had a life-long history of speech disturbance with change in 
speech pattern over the past several years.  Examination 
showed findings referable to the extrapyramidal system 
characterized by chin tremor and voice tremor.  The physician 
suspected that the veteran's voice problem might represent a 
combination of essential tremor and a stress reaction.  The 
impression was dysphonia, possible voice tremor.  It was 
subsequently noted by a speech pathologist that the veteran's 
voice quality was strained and breathy with some tremoring.  
He was bothered by accumulation of secretions on the cords so 
he used abusive throat clearing.  His emotional issues, 
primarily grief, appeared to be aggravating the voice 
disorder.  

Dr. Jesse again evaluated the veteran in late August 1994.  
The veteran's complaints and the findings were consistent 
with those discussed above.  He had a fair amount of pitch 
range with the pitch being mildly, but not excessively, high.  
He was able, with increased breath support, to drop the pitch 
to a wider range, but he had difficulty maintaining the pitch 
at the lower end of his range.  There was significant 
laryngeal tension noted by observing movement of the 
extrinsic laryngeal musculature, and attempts to palpate and 
manipulate the larynx showed much tightness.  The quality was 
strained and breathy, which coincided with his voice pattern 
of slightly high pitch and increased laryngeal tension.  
Tremoring was noted, but this was not a significant 
interference.  He produced abusive throat clearing, which 
appeared to clear off secretions that had accumulated on the 
vocal cords.  It was noted that he had experienced some 
significant loss in his life, and as he discussed these 
emotional issues, it aggravated his voice disorder.  It was 
also noted that the veteran had poor posture, crumpling up 
his chest as he sat, which reduced his ability to use good 
diaphragmatic breathing.  

Dr. Jesse's conclusion was that the veteran had a voice 
disorder due to multiple factors.  It was presumed that he 
had had some remarkable differences in speech compared to his 
peers in his younger life.  He did not have mutational 
falsetto, but more likely just spoke at the higher end of his 
range.  This was associated with increased laryngeal tension 
which then worsened with any sort of stress.  His voice was 
currently further worsened by tremor that was probably 
associated with age.  He had abusive characteristics of 
throat clearing that worsened his problem, and emotional 
stress further aggravated it.  

A September 1994 report, in addition to discussing the 
veteran's voice disorder, indicated that it was noted during 
an examination that he was somewhat hard of hearing.  An 
audiogram was performed, which showed bilateral sensorineural 
hearing loss.  Examination of his nose showed a moderate to 
moderately severe septal deformity to the left.  The examiner 
concluded that the veteran's primary problem was the way he 
was using his voice, which was exacerbated by his voice 
tremor.  A September 1994 speech pathology report indicated 
that the veteran was instructed on strategies for enhancing 
his overall vocal health, such as improving breath support 
and decreasing laryngeal tension.  They also worked on 
improving his posture.  

In January and February 1997, the veteran underwent VA 
examinations.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
45
70
LEFT
15
20
40
70
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
Diagnoses were mild to moderately severe sensorineural 
hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.  

The report of the joints examination indicated that the 
veteran was notably very hoarse; he had to strain and project 
his voice.  He stated that he had problems with chronic sinus 
drainage and bronchitis.  He reported fracturing his nose in 
1942 when boxing.  The examiner indicated that it was 
difficult to determine, but it appeared that the veteran had 
had hoarseness since youth that was aggravated during his 
time on a tanker when he was attempting to yell over the fire 
of guns.  The veteran did not discuss a lung fungus and was 
not sure if he had been exposed to anything.  He reported 
injuring his knees during service in a fall.  He stated that 
two surgical procedures were done on the right knee in the 
mid 1950s due to a chipped patella.  

Upon evaluation, the veteran's lung fields were clear to 
auscultation in all areas, and the thorax moved with deep 
breathing.  There were no wheezes, rales, or rhonchi.  He was 
not coughing, and his throat appeared normal.  He had good 
gag reflex and was very hoarse.  Examination of the nose 
showed the floor and inferior meatus were normal.  The 
turbinates were difficult to examine.  The septum appeared 
deviated towards the left, but the veteran appeared to be 
breathing fairly through the nose itself.  There were no 
signs of any cosmetic impairment or abnormality of the nose.  
There was some decreased airflow on the left side of the nose 
due to the deviated septum.  Both knees appeared normal.  
There was some decreased range of motion, possibly due to 
some arthritic changes.  There was crepitus with passive 
movement.  There was no swelling or tenderness to palpation.  
The left knee appeared intact and normal.  

Pulmonary function tests (PFTs) showed borderline airway 
obstruction.  Chest x-rays showed evidence of chronic 
obstructive pulmonary disease.  X-rays of the knees showed 
bilateral posterior knee joint mouse, mild osteoporosis of 
the bony structures, and early degenerative joint disease of 
both knees.  Diagnoses were (1) deviated nasal septum 
secondary to fracture of the nose in the past; (2) vocal cord 
ataxia, possibly due to a paralysis; (3) history of lung 
fungus, but the physical examination appeared normal; (4) 
bilateral injury to the knees in the past, but there did not 
appear to be any residual signs of problems with the knees 
currently; (5) chronic obstructive pulmonary disease with 
borderline airway obstruction on PFT; and (6) bilateral 
degenerative joint disease of both knees with osteoporosis.

On the neurological evaluation, the veteran gave a history of 
having a speech disorder since World War II.  He stated that 
he had been seeing physicians since that time, and he 
reported that some had referenced involvement of the vagus 
nerve.  His speech was described as ataxic.  He could be 
understood, but his speech was broken up or slurred in 
quality.  His speech was somewhat garbled and dysarthric, 
almost like he was speaking as if his breath were short.  He 
reported losing his speech for thirteen days after a torpedo 
attack.  He stated that he could not say anything, but it 
continued to improve to the point that it was at now.  
Objectively, the veteran had a speech disturbance, a nasal 
staccato-type speech that almost suggested that he was not 
coordinating his air propulsion past his vocal cords with his 
other speech elements such as his tongue, teeth, lips, and 
mouth.  The quality of speech was difficult to describe, but 
was obviously dyspraxic or ataxic.  The diagnosis was 
dyspraxia of speech, etiology undetermined, of long duration. 

In March 1997, the veteran had a personal hearing.  He 
indicated that he was concerned that he had a malignancy or 
would suffer complete loss of voice and speech, and he was 
also concerned about breathing problems from jungle fever and 
a double deviated septum.  He stated that a VA psychologist 
had told him that nearly everyone who served in the Southwest 
Pacific incurred jungle fever or lung fungus, which was 
eventually fatal.  He had been told that he had symptoms of 
both these conditions.  He stated that he had to "assume" 
that he got a lung condition during service because he had 
heard and read of so many cases.  His contentions regarding 
service origins of his voice disorder, knee disorder, and 
deviated septum were consistent with those discussed above. 

The veteran stated that he was the only doctor on the ship 
during service; he had had pre-med and veterinary medicine 
courses prior to service.  There would not be any records for 
inservice treatment because no such records were kept.  He 
indicated that in the early 1950s he underwent knee 
operations, and he was treated for his voice disorder after 
service in New York.  He was asked if he could get any 
medical evidence, but he did not know if such records still 
existed.  

A September 1997 rating decision denied the veteran's claims.  
In his substantive appeal, he stated that his military 
service was hazardous, and no doctors or medical facilities 
were available.  With respect to his nose, he stated that 
there was tenderness and bleeding after being hit during a 
boxing match in service, but he did not receive treatment.  
He indicated that he had filed a claim for a lung condition 
because so many men that he had known and read about who 
served in the Pacific Theater developed jungle fever or lung 
fungus in later years.  His contentions regarding his voice 
disorder, hearing loss, and knee injuries were consistent 
with those discussed above.

The veteran submitted additional treatment records from 
Collom & Carney.  In April 1998, it was noted that he had 
incurred a traumatic injury to his vocal cords that left him 
hoarse.  This had happened in World War II, and he had had 
voice problems for fifty years.  He also reported 
osteoarthritis with two knee operations.  Diagnoses included 
traumatic loss of voice and osteoarthritis.  Chest x-rays 
showed hyperinflation of the lungs, suggesting mild chronic 
obstructive pulmonary disease. 

The veteran submitted an article on the effects of stress on 
the brain, indicating that he had incurred damage to the 
phrenic and vagus nerves, which controlled the diaphragm, 
breathing, and vocal cords.  He stated that he was at times 
speechless and breathless from the injuries he incurred 
during service.  

The veteran submitted a medical record dated in April 1998, 
showing continued complaints of hoarseness.  He wanted to 
make sure that he did not have any growths or cancer.  He 
reported a past medical history of a tremor in the diaphragm 
involving the phrenic nerve, asthma, and bronchitis.  
Diagnoses were deviated nasal septum/hoarseness and vocal 
cord tremor.  The veteran was reassured that there was no 
cancer, tumor, or paralysis.  

In April 1998, the veteran had another personal hearing.  His 
contentions were essentially the same as those discussed 
above.  In connection with another claim, the veteran 
underwent a VA psychiatric examination in August 1998.  His 
reported history concerning his inservice injuries was 
consistent with that discussed above.

The veteran submitted a statement in September 1998 that was 
primarily duplicative of his prior statements.  With respect 
to his nose, he stated that he was hit by a severe blow on 
the bridge of his nose during service that was accompanied by 
a cracking sound, heavy bleeding, numbness, and severe pain.  
He stated that every doctor he had seen since had told him 
that this caused a double deviated septum that interfered 
with his voice and breathing.  With respect to his lung 
condition, the veteran stated that many people who served in 
the Pacific Theater during World War II contracted several 
types of Asiatic flu, lung fungus, or jungle fever.  He 
stated that he had had "similar problems" when he was in 
that area that he had never had before, and he still had 
recurrences every year during flu season.  


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

1.  Lung condition

The veteran currently has chronic obstructive pulmonary 
disease.  There is no evidence, however, that the veteran 
experienced any lung-related symptomatology during service.  
His service medical records indicate no such symptoms, and 
the veteran has not specifically indicated that he 
experienced any lung-related symptoms during service.  
Rather, he has stated that he filed this claim because other 
people who served in the Pacific Theater developed lung 
problems as a result of such service.

In a 1998 statement, the veteran again referenced the lung 
disorders other servicemembers had developed and indicated 
that he had had "similar problems while in that area" with 
recurrences every year during flu season.  Even if the Board 
accepts this vague statement as competent lay evidence of 
experiencing lung symptomatology during service, the claim is 
still not well grounded.

There is no medical evidence showing a nexus, or link, 
between any inservice disease or injury and the claimed lung 
condition.  The medical evidence does not show diagnosis of a 
lung disorder until more than 50 years after his separation 
from service.  There is no evidence showing that a lung 
disorder was present prior to 1997.  Contrary to the 
veteran's contentions, there is no medical evidence showing 
the presence of any lung fungus or "jungle fever."  At no 
time has a medical professional rendered an opinion that the 
diagnosis of chronic obstructive pulmonary disease in 1997 
was related to the veteran's active service in any manner.  
Accordingly, this claim is not well grounded.

2.  Residuals of knee injury

The veteran currently has osteoarthritis, degenerative joint 
disease, and osteoporosis of both knees.  He maintains that 
he injured his knees during service in a fall and that he 
experienced pain and swelling at that time.  Although his 
service medical records do not support this contention, his 
statements are assumed to be true for the purpose of 
determining whether a well-grounded claim has been submitted.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Therefore, there 
is sufficient evidence of a current disability and of a 
disease or injury during service, and the first two elements 
of a well-grounded claim for service connection have been 
satisfied.

However, there is no medical evidence showing a nexus, or 
link, between any inservice disease or injury and the current 
knee disorders.  The current knee disorders were not 
diagnosed until 1995, 50 years after his separation from 
service.  There is no evidence showing that a chronic knee 
disorder was present prior to 1995.  At no time has a medical 
professional rendered an opinion that any of the currently 
diagnosed knee disorders is related to the veteran's active 
service in any manner, including the alleged fall.  In fact, 
the VA examiner in 1997 indicated that there were no 
residuals from the alleged injury.  Accordingly, this claim 
is not well grounded.  

3.  Hearing loss

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110 and 1112 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (1999).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999); see Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1999). ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1999); Hensley, 5 Vet. App. at 
159-60.

The veteran is not entitled to presumptive service connection 
for this condition.  The medical evidence does not show that 
hearing loss was manifested either during service or within 
the year following his separation from service.  His hearing 
acuity was normal upon his separation from service, and it 
remained normal upon examination six years after service.  
The medical evidence first shows diagnosis of hearing loss in 
1987, more than 40 years after his separation from service.  
The veteran does not contend that a diagnosis of hearing loss 
was rendered within the first post-service year.

Diagnosis of sensorineural hearing loss was rendered in 1987, 
and the audiogram conducted in 1997 showed findings 
indicative of a hearing loss disability according to VA 
regulation.  The veteran has submitted competent evidence of 
exposure to acoustic trauma during service.  He stated that 
he was exposed to noise from weapons fire, which is 
consistent with his military occupational specialty of 
gunnery officer, and his statements are accepted as true.  
See King, 5 Vet. App. at 21.  Therefore, there is sufficient 
evidence of a current disability and of a disease or injury 
during service, and the first two elements of a well-grounded 
claim for service connection have been satisfied. 

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
the veteran's current hearing loss.  His service medical 
records showed no complaints of hearing difficulty.  As 
indicated above, his service medical records showed normal 
hearing acuity upon his separation from service and upon 
examination six years after service.  There is no medical 
evidence showing symptoms of or treatment for hearing loss 
prior to 1987.  A physician did indicate in 1987 that the 
veteran's sensorineural hearing loss was consistent with age 
and noise exposure.  However, at no time has a medical 
professional rendered an opinion that the veteran's hearing 
loss is related to his active service in any manner, 
including the alleged inservice acoustic trauma, or that it 
began during service.  The 1987 report does not show a 
history by the veteran of exposure to noise during military 
service.  Moreover, that physician indicated that age was 
also an etiology for the veteran's hearing loss disorder.

It is unclear whether the veteran is arguing that he is 
entitled to service connection for hearing loss because he 
was exposed to acoustic trauma during service while engaged 
in combat with the enemy.  He has repeatedly referred to his 
service in the Pacific Theater, including his supervision of 
the guns fired during combat.  The provisions of 38 U.S.C. 
1154(b) (West 1991) specifically allow combat veterans, in 
certain circumstances, to use lay evidence to establish 
incurrence of a disease or injury during service.  See, e.g., 
Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); 
Chipego v. Brown, 4 Vet. App. 102, 105 (1993).  Even if the 
Board was to conclude that the veteran did engage in combat 
with the enemy, see Zarycki v. Brown, 6 Vet. App. 91 (1993), 
there still must be medical evidence tending to show that a 
nexus, or link, between an inservice disease or injury and 
the current hearing loss is plausible.  See Wade v. Brown, 11 
Vet. App. 302, 304-5 (1998); see also Arms v. West, 12 Vet. 
App. 188 (1999).  As discussed above, there is no such 
evidence in this case, and this claim is therefore not well 
grounded.

4.  Speech disorder

There is some indication in the evidence that the veteran had 
problems with his speech prior to service.  However, a 
veteran who served during a period of war is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  
The presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).

The existence of a speech disorder was not noted upon the 
veteran's entry into service in 1942, and there is 
insufficient evidence from which the Board could conclude 
that he had a speech disorder prior to his period of service, 
as opposed to difficulties with speech.  Therefore, he is 
entitled to the presumption of soundness.

Diagnoses of various speech symptoms and disorders have been 
rendered since 1994 (hoarseness, ataxic speech, chronic 
laryngitis, dysarthria, spastic speech, dysphonia, 
dyspraxia).  The veteran has submitted competent evidence of 
losing his voice during service after extensive yelling, and 
his statements are accepted as true.  See King v. Brown, 5 
Vet. App. at 21.  Therefore, there is sufficient evidence of 
a current disability and of a disease or injury during 
service, and the first two elements of a well-grounded claim 
for service connection have been satisfied. 

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
the veteran's current speech disorders.  His service medical 
records showed no complaints of speech difficulty, and there 
was no evidence of speech difficulty upon examination six 
years after service.  There is no medical evidence showing 
symptoms of or treatment for speech difficulties prior to 
1994.  At no time prior to filing his claim for compensation 
did the veteran report the alleged inservice incident.  
Rather, he discussed problems he had had with his speech 
since adolescence.  The diagnoses of "longstanding" speech 
problems were based on the veteran's reported history of 
speech difficulties since childhood.  Since there was no 
report by the veteran of any speech difficulties during 
service or of the alleged injury to the vocal cords during 
service, all diagnoses prior to the veteran's claim for 
compensation in 1996 were not based on any event in service.  
Moreover, although the medical evidence suggests that the 
veteran's level of stress or emotional reactions exacerbate 
his speech difficulties, these comments were in reference to 
his reported grief over his wife's death.  At no time did the 
veteran report inservice "stress" exacerbating his speech 
disorder.  Physicians have concluded that the veteran's 
speech disorder is either due to "multiple factors" or is 
of undetermined etiology.  It has also been noted that the 
veteran's age and his "abusive" throat clearing have 
affected his speech disorder.  At no time has a medical 
professional rendered an opinion that any diagnosed speech 
disorder is related to the veteran's active service in any 
manner, including the alleged loss of voice.  

The Board notes that a 1998 medical record showed the 
veteran's report of incurring a traumatic injury to his vocal 
cords during service, and diagnoses included traumatic loss 
of voice.  This "diagnosis" did not, however, relate any 
current speech disorder to the veteran's period of service.  
Rather, this comment merely recorded the veteran's own report 
of a traumatic loss of his voice during service.  It did not 
constitute a current diagnosed speech disorder, since the 
veteran is clearly able to speak, but merely noted a past 
event.  As indicated above, even accepting that the veteran 
experienced traumatic loss of voice during service, there 
must be medical evidence linking the speech disorders 
diagnosed almost 50 years after service with that incident or 
any other disease or injury incurred during service.  There 
is no such evidence in this case.

With respect to this claim, the veteran is arguing that he is 
entitled to service connection for a speech disorder based on 
his combat service, in that he reports losing his voice due 
to extensive yelling while engaged in combat with the enemy.  
However, as indicated above, there is no medical evidence 
tending to show that a nexus, or link, between an inservice 
disease or injury and the current speech disorders is 
plausible, and this claim is therefore not well grounded.  
See Wade, 11 Vet. App. at 304-5; see also Arms, 12 Vet. App. 
188.  

5.  Conclusion regarding not well-grounded claims

The Board is cognizant of the fact that the veteran maintains 
that he has lung, knee, and speech disorders and hearing loss 
as a result of his military service.  However, he cannot meet 
his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own unqualified opinion.  There is no 
indication that the veteran possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran has indicated that he attended pre-
med classes prior to service, and he also maintains that he 
was a doctor during service.  There is no information in the 
veteran's military records supporting his contention that he 
served as a doctor.  He did not work in the medical 
profession after service, and there is no indication in the 
record that he was ever certified with respect to his alleged 
medical training.  Therefore, his contentions alone are 
insufficient to well ground these claims.  

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.326(a) (1999) (VA 
examination will be authorized where there is a well-grounded 
claim for compensation); see Grivois v. Brown, 6 Vet. App. 
136, 139-40 (1994) (noting that "implausible claims should 
not consume the limited resources of the VA and force into 
even greater backlog and delay those claims 
which . . . require adjudication"); see also Slater v. 
Brown, 9 Vet. App. 240, 243-244 (1996).

Nonetheless, where a claim is not well grounded, it is 
incomplete, and VA is obliged under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application for benefits.  Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995); see also Epps v. Brown, 9 Vet. App. 341, 
344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  In this case, VA has no outstanding duty to inform 
the veteran of the necessity to submit certain evidence to 
complete his application for VA benefits.  See 38 U.S.C.A. 
§ 5103(a) (West 1991).  

The veteran has stated that "every" doctor he has seen 
since service has related all claimed conditions to his 
period of service.  He also stated that he underwent knee 
surgery in the 1950s.  None of these records have been 
obtained.  However, the RO notified the veteran in letters in 
October 1996 and January 1997 that he needed to submit 
evidence from any medical professionals that treated him for 
the claimed conditions, especially soon after his separation 
from service.  He was also informed at his hearing in 1997 
that it would be advantageous to his claims if he were to 
submit the referenced medical records to VA.  While VA has a 
duty to assist the veteran in the development of his claim, 
that duty is not "a one-way street."  If a claimant wishes 
help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)).  Only the veteran 
possesses the specific information as to which doctors have 
told him that the claimed conditions are related to his 
military service, and he has not provided specific 
information or medical records to VA, in accordance with his 
responsibility to submit evidence in support of his claim.  
See 38 C.F.R. § 3.159(c) (1999).  In this case, the Board 
finds that VA has satisfied its duty to the veteran.  
38 U.S.C.A. § 5103 (West 1991).  Further development in this 
case and further expending of VA's resources is not 
warranted.

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the veteran has 
failed to present competent medical evidence that his claims 
are plausible, that is, he has failed to present medical 
evidence that links the claimed lung, knee, and speech 
disorders and hearing loss to his military service, the 
claims for service connection must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995) and Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78. 

6.  Residuals of fractured nose

The veteran's claim for service connection for residuals of a 
fractured nose is plausible.  He has submitted competent lay 
evidence of incurring an injury to the nose during service.  
Although his service medical records do not document such 
injuries, his statements are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  See King, 5 Vet. App. at 21.  He is not competent 
to report that the alleged inservice injury resulted in a 
fractured nose, since such diagnosis would need to be based 
on x-rays, which the veteran admits were not conducted at 
that time.  He is competent to state that he heard a 
"cracking" noise when he was hit in the nose and that he 
thereafter experienced pain, swelling, and bleeding.  The VA 
examiner in 1997 concluded that the veteran currently has a 
deviated nasal septum secondary to a prior fracture of the 
nose.  Assuming the credibility of this evidence, this claim 
must be said to be plausible, and therefore well grounded.  
See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
("possible" link enough to well grounded claim).

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, all referenced medical records pertaining to 
this claim have been obtained.  The veteran has not 
referenced any records concerning treatment for the deviated 
nasal septum that have not been obtained.  He has stated that 
"doctors" have told him that the deviated nasal septum was 
caused by an inservice nose injury; however, as discussed 
above, the veteran was provided opportunities to submit 
evidence from medical professionals that treated him for the 
claimed conditions, but he did not do so.  Also, he was 
provided an appropriate VA examination.  Sufficient evidence 
is of record to decide the veteran's claim fairly.  
Therefore, no further development is required.

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The evaluation of credibility and weight applies to 
the medical evidence before the Board.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  

The only evidence in support of the veteran's claim is the 
diagnosis of the VA examiner in 1997.  The evidence not 
favorable to this claim includes the balance of his medical 
records and reported history.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a fractured nose 
because the evidence reflecting that the current deviated 
nasal septum is not related to an inservice disease or injury 
is more persuasive and of greater weight than the evidence 
indicating that such a relationship is plausible.

The VA examiner's diagnosis is not persuasive in light of the 
evidence of record.  The veteran reported a history of 
incurring a fractured nose during service.  The VA examiner 
diagnosed residuals of the reported injury.  However, 
relevant judicial precedent provides that the Board is not 
bound by such a diagnosis in certain situations.

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The VA examiner made no reference to objective medical 
evidence or medical records supporting the diagnosis.  The VA 
examiner did not see the veteran until more than 50 years 
after his separation from service.  There is no indication 
that the examiner reviewed the veteran's service medical 
records.  Therefore, it appears that the examiner's diagnosis 
was based solely on the veteran's report of his inservice 
injury and of his symptoms, a report that is not plausible in 
light of the other evidence of record, as discussed below. 

In this case, the history as related by the veteran is 
unsupported by the evidence.  First, the contemporaneous 
evidence of record does not support the history reported by 
the veteran to the VA examiner.  Nowhere in his service 
medical records is evidence of an inservice injury to the 
nose, and clinical evaluations of his nose were normal upon 
separation from service.  Associated with the claims file is 
a report of a physical examination conducted during the 
veteran's inactive service in 1951.  Clinical evaluation of 
his nose was also normal at that time.  Moreover, on a Report 
of Medical History completed by the veteran in 1953, he 
denied having any nose trouble, and he did not report 
incurring prior injury to the nose.  The Board notes that the 
veteran is not contending that he incurred this injury during 
combat. 

Moreover, there are no post-service medical records showing 
complaints of or treatment for a fractured nose, and there 
are no x-rays supporting the veteran's contention that he 
incurred such an injury.  The first such post-service 
complaints were in connection with the veteran's claim for 
compensation.  Although the veteran's deviated septum was 
noted in 1987, at no time prior to filing a claim for 
compensation did the veteran indicate either that he had 
incurred a fractured nose during service or that he had 
injured his nose during service.  It is persuasive that the 
veteran failed to report the alleged inservice injury on the 
Report of Medical History completed shortly after service in 
1953.  It was only at the time of his claim for compensation 
that the veteran began to report such a history.  For these 
reasons, the Board finds his current reported history 
regarding his inservice nose injury to be incredible.

The Board is cognizant of the fact that the veteran maintains 
that he has a deviated nasal septum as a residual from an 
inservice nose injury.  However, as discussed above, he is 
not competent to render such an opinion.

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's current deviated nasal septum was not caused by an 
inservice disease or injury.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for residuals of a fractured 
nose, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  A reasonable 
doubt exists where there is an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (1999).  It 
is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  Id.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence.  Id.  In this 
case, for the reasons and bases discussed above, a reasonable 
doubt does not exist regarding the origin of the veteran's 
current deviated nasal septum. 


ORDER

Entitlement to service connection for a lung condition, 
residuals of bilateral knee injury, hearing loss, a speech 
disorder, and residuals of fractured nose, to include 
deviated nasal septum, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

